REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance. 
The instant claims are directed to a biomedical patch comprising non-woven electrospun fibers. The closest prior art is considered to be that of Patel et al. (US 2010/0233115 A1.) Patel et al. discloses a multilayer polymeric scaffold comprising layers of nonwoven electrospun fibers, wherein the fibers in each layer may be aligned or randomly oriented.
Claims 41-50 and 61-77 are allowable because the prior art fails to disclose a patch device comprising an array of a plurality of depressions located on a surface portion of the biomedical patch device, the array of the plurality of depressions arranged in an ordered configuration on the surface portion of the biomedical patch device, the array of the plurality of depressions configured for promoting adherence of cells to the surface portion of the biomedical patch device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774